UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1348


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut filed a petition for writ of mandamus, a motion to file

an amended petition for writ of mandamus, and the amended petition for writ of

mandamus. * In the amended petition, Chestnut alleges the district court has unduly

delayed acting on his motion for reduction of sentence under the First Step Act of 2018,

Pub. L. No. 115-391, § 404, 132 Stat. 5194. He seeks an order from this court directing

the district court to act. Our review of the district court’s docket reveals that the district

court has granted in part and denied in part the motion for reduction of sentence.

Accordingly, because the district court has recently ruled on Chestnut’s motion, we deny

the mandamus petition as moot. We grant leave to proceed in forma pauperis and deny

Chestnut’s motion to expedite. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        PETITION DENIED




       *
           We grant Chestnut’s motion to file an amended petition for writ of mandamus.


                                              2